Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 1 of 10 PagelD 1

fume
MILE

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

NICHOLAS SHADLICH,
Plaintiff,

_
vs. CASENO, 8:222° ¢v ger} oo oT

MAKERS NUTRITION LLC,

Defendant.
f

 

COMPLAINT
JURY DEMAND

INTRODUCTION

1. Defendant continued to place repeated and harassing telemarketing
calls to Plaintiffs cellular telephone number without Plaintiffs prior express consent,
despite Plaintiff's repeated requests to be added to Defendant’s Do Not Call List, and
despite Plaintiffs registration of his cellular telephone number on the national do-
not-call registry. These telephone calls are an invasion of Plaintiff's privacy and in
violation of the Telephone Consumer Protection Act, 42 U.S.C. § 227 et seq.
(“TCPA”).

2. “Unrestricted telemarketing,” Congress determined, “can be an
intrusive invasion of privacy.” Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740

(2012).

7 X Su Page 1 of 10
Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 2 of 10 PagelD 2

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
scourge of modern civilization. They wake us up in the morning; they interrupt our
dinner at night; they force the sick and elderly out of bed; they hound us until we
want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991).” Osorio v.
State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

JURISDICTION AND VENUE

4. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367, 1337
and 47 U.S.C. § 227(b)(3). See Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740
(2012). Venue in this District is proper because Plaintiff resides here and Defendant
placed telephone calls into this District.

PARTIES

5. Plaintiff, Nicholas Shadlich, is a natural person and a citizen of the
State of Florida, residing in Pasco County in the Middle District of Florida.

6. Defendant, Makers Nutrition LLC, is a foreign company organized
and existing under the laws of the State of New York with its principal place of
business and corporate offices in Hauppauge, New York 11788. Defendant regularly
conducts business in the State of Florida including the Middle District of Florida.

FACTUAL ALLEGATIONS

7. Plaintiff's cellular telephone number is 352-817-6802. Hereinafter, “the

Cell Number.”

8. The Cell Number is part of a family cell phone plan.

Page 2 of 10
Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 3 of 10 PagelD 3

9. Plaintiff is and has been the regular, customary user and carrier of the
Cell Number since he was 15 years old.

10. Defendant has been calling the Cell Number at least once a week since
2015 in an attempt to sell Defendant’s services to Plaintiff.

11. Tono avail, Plaintiff has repeatedly told Defendant he is not interested
in Defendant’s services and asked Defendant to quit calling.

12. OnMay 9, 2018, Plaintiff sent Defendant the email attached hereto as
Exhibit A demanding to be put on Defendant’s Do Not Call List and threatening to
sue Defendant if it did not stop calling.

13. Defendant ignored Plaintiff's request and continued to call the Cell
Number.

14. To date, Defendant has called the Cell Number 98 times since Plaintiff
asked to be put on the Do Not Call List on May 9, 2018.

15. Onor about September 19, 2018, Plaintiff received a voicemail from
Defendant. Plaintiff called Defendant back and was transferred to Defendant’s
representative “Corey Cairo.” Plaintiff requested no further contact from Defendant.

16. On September 25, 2018, Plaintiff answered a call from Defendant and
spoke to Defendant’s Senior Sales Associate, Salvatore J. Ciaccio, and asked him to
stop calling.

17. Defendant ignored Plaintiff's request and continues to call the Cell

Number.

Page 3 of 10
Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 4 of 10 PagelD 4

18. To date, Defendant has called the Cell Number 71 times since Plaintiff
asked Defendant to stop calling on September 25, 2018.

19. On October 1, 2018, Plaintiff sent Defendant the email attached hereto
as Exhibit B again instructing Defendant to put the Cell Number on its Do Not Call
List.

20. Defendant ignored Plaintiff's request and continues to call the Cell
Number.

21. Todate, Defendant has called the Cell Number 71 times since Plaintiff
instructed Defendant to add the Cell Number to its Do Not Call List on October 1,
2018.

22. On February 11, 2019, Plaintiff added the Cell Number to the
National Do Not Call Registry. See Exhibit C.

23. To date, Defendant has called the Cell Number 40 times since Plaintiff
added his number to the National Do Not Call Registry on February 11, 2019.

24.  Allof Defendant's calls were placed for telemarketing purposes.

25. Each of the telephone calls is a nuisance, an invasion of Plaintiff's
privacy, and intrusion upon Plaintiff's seclusion.

26. Defendant’s continued telephone calls to Plaintiffs Cell Number were
inconvenient and intrusive causing Plaintiff to suffer and continue to suffer from
anger and frustration.

27. Asaresult of Defendant’s telephone calls, Defendant caused Plaintiff

actual harm, not only because Plaintiff was subjected to the aggravation that

Page 4 of 10
Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 5 of 10 PagelD 5

necessarily accompanied the calls, but also because such calls were an intrusion upon
seclusion, depleted his cellular battery life requiring cost of electricity to recharge,
wasted data storage capacity and his time, prevented him from using and enjoying
his telephone for personal reasons, and caused risk of personal injury due to
distraction.

28. Defendant’s actions were willful.

COUNT I
FAILURE TO HONOR NATIONAL DO-NOT-CALL LIST
IN VIOLATION OF THE TCPA,
47 U.S.C. § 227(c) AND 47 C.F.R. § 64.1200(c)(2)

29. Plaintiff incorporates Paragraphs 1 through 28 above as if fully set
forth herein.

30. Section 47 U.S.C. § 227(c) of the TCPA requires the Federal
Communications Commission (“FCC”) to prescribe regulations to implement
methods and procedures for protecting privacy rights of telephone subscribers.

31. Section 47 C.F.R. § 64.1200(c)(2) prescribed by the FCC pursuant to
Section 47 U.S.C. § 227(c) of the TCPA prohibits the initiation “of any telephone
solicitation to . . . [a] residential telephone number subscriber who has registered his
or her telephone number on the national do-not-call registry of persons who do not
wish to receive telephone solicitations that is maintained by the Federal
Government.”

32. Pursuant to 47 C.F.R. § 64.1200(e), section 64.1200(c) applies to

|
telemarketing calls to wireless telephone numbers.

Page 5 of 10
Case 8:20-cv-00389-TPB-CPT Document 1 Filed 02/20/20 Page 6 of 10 PagelD 6

33. Defendant continued to initiate the telemarketing calls to Plaintiff's
Cell Number even though the Cell Number has been registered on the national do-
not-call registry since February 11, 2019.

34. Plaintiff has received more than one telephone call from Defendant in
violation of 47 C.F.R. § 64.1200(c)(2) within any 12-month period.

35. By violating 47 C.F.R. § 64.1200(c)(2), Defendant violated 47 U.S.C. §
227(c), entitling Plaintiff to bring a private right of action pursuant to 47 U.S.C. §
227(c)(5).

WHEREFORE, Plaintiff requests the Court enter judgment in favor of
Plaintiff and against Defendant for:

a. Damages of $500 for each call placed in violation of 47 C.F.R. §
64.1200(c)(2) pursuant to 47 U.S.C. § 227(c)(5)B);

b. Damages of up to $1500 for each call placed willfully or knowingly
in violation of 47 C.F.R. § 64.1200(c)(2) pursuant to 47 U.S.C. §
227(c)(9);

c. A permanent injunction prohibiting Defendant from initiating
telemarketing calls to residential numbers registered on the
national do-not-call registry as prohibited by 47 C.F.R. §
64.1200(c)(2) pursuant to 47 U.S.C. § 227(c)(5)(A);

d. Costs; and

e. Such other or further relief as the Court deems proper.

Page 6 of 10
Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 7 of 10 PagelD 7

COUNT I
FAILURE TO MAINTAIN COMPANY DO NOT CALL LIST
IN VIOLATION OF THE TCPA,
47 U.S.C. § 227(c) AND 47 C.F.R. § 64.1200(d)

36. Plaintiff incorporates Paragraphs 1 through 28 above as if fully set
forth herein.

37. Section 47 U.S.C. § 227(c) of the TCPA requires the Federal
Communications Commission (“FCC”) to prescribe regulations to implement
methods and procedures for protecting privacy rights of telephone subscribers.

38. Section 47 C.F.R. § 64.1200(d) prescribed by the FCC pursuant to
Section 47 U.S.C. § 227(c) of the TCPA prohibits the initiation of any call for
telemarketing purposes to a residential telephone subscriber unless such person or
entity has instituted procedures for maintaining a list of persons who request not to
receive telemarketing calls made by or on behalf that person or entity.”

39. Pursuant to 47 C.F.R. § 64.1200(e), section 64.1200(d) applies to
telemarketing calls to wireless telephone numbers.

40. Defendant initiated the telemarketing calls to Plaintiff's Cell Number
without instituting and maintaining an adequate Do Not Call List in violation of 47
C.F.R. §§ 64.1200(d), (d)(3), and (d)(6). See e.g., Nece v. Quicken Loans, Inc., 2017 U.S.
Dist. LEXIS 106098 (M.D. Fla. Jan. 3, 2017) (“Quicken’s alleged failure to honor
within a reasonable time Nece’s request that Quicken stop calling her supports the

inference that Quicken’s do-not-call policy fails to comply with Section

64.1200(d).”).

Page 7 of 10
Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 8 of 10 PagelD 8

41. After Defendant received Plaintiffs request to be put on the Do Not
Call List, Defendant did not stop calling within 30 days and in fact has continued to
call for more than one year at a rate of nearly two calls per week.

42. Plaintiff has received more than one telephone call from Defendant in
violation of 47 C.F.R. § 64.1200(d) within any 12-month period.

43. By violating 47 C.F.R. § 64.1200(d), Defendant violated 47 U.S.C. §
227(c), entitling Plaintiff to bring a private right of action pursuant to 47 U.S.C. §
227(c)(5).

WHEREFORE, Plaintiff requests the Court enter judgment in favor of
Plaintiff and against Defendant for:

a. Damages of $500 for each call placed in violation of 47 C.F.R. §
64.1200(d) pursuant to 47 U.S.C. § 227(c)(5)B);

b. Damages of up to $1500 for each call placed willfully or knowingly
in violation of 47 C.F.R. § 64.1200(d) pursuant to 47 U.S.C. §
227(c)(5);

c. A permanent injunction prohibiting Defendant from initiating
telemarketing calls to wireless numbers without instituting and
maintaining an adequate Do No Call List as required by 47 C.F.R.
§ 64.1200(d) pursuant to 47 U.S.C. § 227(c)(5)(A);

d. Costs; and

e. Such other or further relief as the Court deems proper.

Page 8 of 10
Case 8:20-cv-00389-TPB-CPT Document 1 Filed 02/20/20 Page 9 of 10 PagelD 9

COUNT II
INVASION OF PRIVACY

44, Plaintiff incorporates Paragraphs 1 through 28 above as if fully set
forth herein.

45. Defendant and its representatives intentionally electronically intruded
into Plaintiffs private quarters, solitude, and seclusion by calling him for over a year
after he asked them to stop.

46. Specifically, Defendant repeatedly and unlawfully called Plaintiff's
Cell Number no less than 98 times over the course of a year and continues to do so
despite repeated requests from Plaintiff that it stop calling.

47. Defendant’s behavior constitutes an invasion of Plaintiffs privacy as
an intrusion upon his seclusion. Moreover, Plaintiff had a heightened expectation of
privacy with respect to the telemarketing calls from Defendant as Defendant could
not lawfully place these calls under the TCPA.

48. Such invasions were unlawful, intentional, systematic; continuous,
willful and harassing, and were made with complete disregard of Plaintiff's right to
privacy.

49.  Allcalls after Defendant knew Plaintiff did not want to receive further
calls were made knowingly and with the intent to invade Plaintiff's constitutional
expectation of right to privacy and were made with the malicious intent to infringe
upon Plaintiff's reasonable expectation of privacy in his solution and seclusion.

WHEREFORE, Plaintiff requests the Court enter judgment in favor of

Plaintiff and against Defendant for:

Page 9 of 10
Case 8:20-cv-00389-TPB-CPT Document1 Filed 02/20/20 Page 10 of 10 PagelD 10

a. Damages;

b. Costs;

c. Attorney’s Fees; and

d. Such other equitable relief this Court deems appropriate.
JURY DEMAND

Plaintiff demands trial by jury.

/s/ James S. Giardina

[ X ] James S. Giardina — Trial Counsel
Fla. Bar No. 0942421

[ ] Kimberly H. Wochholz

Fla. Bar No. 0092159

The Consumer Rights Law Group, PLLC
3104 W. Waters Avenue, Suite 200
Tampa, Florida 33614-2877

Tel: (813) 435-5055 ext 101

Fax: (866) 535-7199
James@ConsumerRightsLawGroup.com

Kim@ConsumerRightsLawGroup.com
Counsel for Plaintiff

Page 10 of 10
